             Case 1:20-cv-01469-DLF Document 167 Filed 09/13/21 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA



 BLACK LIVES MATTER D.C.,, et al.,

                  Plaintiffs,
                                                                 No. 1:20-cv-01469-DLF
        v.

 DONALD J. TRUMP, et al.,

                  Defendants.


                      JOINT STATUS REPORT AND MOTION TO STAY

        Plaintiffs and Defendants in the above-titled action (collectively, the “Parties”) hereby

provide this Joint Status Report and Motion to Stay regarding developments occurring since their

July 14, 2021 joint motion to stay, ECF 164, as per the Court’s July 14, 2021 minute order, and

requesting that this Court extend the stay in this action, including staying all pretrial deadlines, for

an additional 60 days after entry of the [Proposed] Order so that the Parties may continue their

settlement negotiations in an attempt to resolve this action. The Parties state the following in

support of their motion:

        1.       On June 21, 2021, this Court granted in part and denied in part Defendants’ motions

to dismiss. ECF 159, 160. On the same day, the Court also granted in part and denied in part

Defendants’ motions to dismiss three other cases pertaining to the same incident—Buchanan v.

Trump, No. 20-cv-1542; Roth v. Trump, No. 20-cv-1622; and Kavanagh v. Trump, No. 20-cv-

2163.

        2.       Following the Court’s decision, Plaintiffs were preparing to file a motion asking

the Court to enter a Rule 54(b) final judgment on the Court’s Order dismissing certain claims and

parties or, in the alternative, seeking permission from the Court to appeal the dismissal of certain
                                                   1
         Case 1:20-cv-01469-DLF Document 167 Filed 09/13/21 Page 2 of 5




claims pursuant to 28 U.S.C. § 1292(b). Plaintiffs were also considering whether to move for leave

to amend their complaint to try to restore certain claims in light of the Court’s June 21 ruling.

       3.      Defendants asked the Plaintiffs in this case and the three related ones to consent to

a stay so that the Parties can engage in meaningful settlement discussions. In response, all

Plaintiffs agreed to Defendants’ request in good faith. In so doing, Plaintiffs specifically relied on

Defendants’ express understanding that, should the settlement talks fail to resolve the case,

Plaintiffs reserve the right to then file any motions pertaining to the dismissed claims. In agreeing

to a stay, Plaintiffs further relied on representations from Defendants that none of them will use

the delay occasioned by the stay (or the time spent seeking it) to contest the timeliness of any such

motions or to argue that the filing of such a motion was at all untimely, undiligent, or delayed in

any way. Defendants reserve their rights to oppose any such motions on other grounds.

       4.      On July 14, 2021, the Parties filed a joint motion to stay this action, including

staying all pretrial deadlines, for 60 days after entry of the [Proposed] Order. ECF 164.

       5.      By minute order on July 14, 2021, this Court granted the Parties’ joint motion to

stay, and ordered that the parties file a joint status report by September 13, 2021.

       6.      The Parties’ settlement negotiations are ongoing and proceeding in good faith.

Defendants have made an initial proffer regarding policy changes they are considering

implementing as a result of this action. Plaintiffs have provided a first round of comments on

those policies and proposed other forms of relief. Both Parties are scheduled to provide additional

proposals, comments and edits over the next two months, with the goal of reaching agreement by

November 9, 2021. Until the process plays out, it is difficult to say whether settlement negotiations

will ultimately be successful, but all Parties are proceeding in good faith and apace. All Parties




                                                  2
         Case 1:20-cv-01469-DLF Document 167 Filed 09/13/21 Page 3 of 5




further believe that having additional time to engage in the settlement process the parties have

undertaken will be productive.

       7.      This Court has broad discretion to enter a stay incidental to its power to control its

own docket—particularly where, as here, a stay would promote judicial economy and efficiency.

Crawford-El v. Britton, 523 U.S. 574, 598 (1998). The Court’s power to stay proceedings is

“incidental to the power inherent in every court to control the disposition of causes on its docket

with economy of time and effort for itself, for counsel and for litigants.” F.T.C. v. E.M.A.

Nationwide, Inc., 767 F.3d 611, 626 (6th Cir. 2014) (internal quotation marks omitted).

       8.      Accordingly, the Parties jointly move this Court for an order staying this action for

60 days after entry of the [Proposed] Order to allow the Parties to engage in continued settlement

discussions, after which time the Parties propose to file a joint status report on how to proceed.

This stay will facilitate settlement efforts and prevent unnecessary expenditures of the Parties’ and

judicial resources.

       9.      The Parties agree that the relief sought in this motion is necessary to handle the case

in the most economical fashion. The relief sought is not being requested for delay, but so that

justice may be done.

       10.     The Parties jointly and respectfully request that the Court enter the attached

[Proposed] Order.




                                                 3
         Case 1:20-cv-01469-DLF Document 167 Filed 09/13/21 Page 4 of 5




Dated:    September 13, 2021           Respectfully submitted,
                                       /s/ Scott Michelman
                                       Scott Michelman (D.C. Bar No. 1006945)
                                       Arthur B. Spitzer (D.C. Bar No. 235960)
                                       Michael Perloff (D.C. Bar No. 1601047)
                                       American Civil Liberties Union Foundation
                                           of the District of Columbia
                                       915 15th Street NW, Second Floor
                                       Washington, D.C. 0005
                                       (202) 601-4267
                                       smichelman@acludc.org
                                       Jon Greenbaum (D.C. Bar No. 489887)
                                       Arthur Ago (D.C. Bar No. 463681)
                                       David Brody (D.C. Bar No. 1021476)
                                       Arusha Gordon (D.C. Bar No. 1035129)
                                       Noah Baron (D.C. Bar No. 1048319)
                                       Lawyers’ Committee for Civil Rights Under
                                           Law
                                       1500 K Street N.W., Suite 900
                                       Washington, D.C. 20005
                                       (202) 662-8600
                                       jgreenbaum@lawyerscommittee.org
                                       Kaitlin Banner (D.C. Bar No. 1000436)
                                       Tristin Brown (D.C. Bar No. 1671642)
                                       Dennis Corkery (D.C. Bar No. 1016991)
                                       Jonathan Smith (D.C. Bar No. 396578)
                                       Washington Lawyers’ Committee for Civil
                                           Rights and Urban Affairs
                                       700 14th Street, NW, Suite 400
                                       Washington, D.C. 20005
                                       (202) 319-1000
                                       kaitlin_banner@washlaw.org
                                       John A. Freedman (D.C. Bar No. 453075)
                                       David E. Kouba (D.C. Bar No. 483145)
                                       Thomas D. McSorley (D.C. Bar No.
                                       1001890)
                                       Sonia Tabriz (D.C. Bar No. 1025020)
                                       Arnold & Porter Kaye Scholer LLP
                                       601 Massachusetts Avenue, N.W.
                                       Washington, D.C. 20004
                                       (202) 942-5000
                                       John.Freedman@arnoldporter.com
                                       Counsel for Plaintiffs


                                       4
Case 1:20-cv-01469-DLF Document 167 Filed 09/13/21 Page 5 of 5




                              CHANNING D. PHILLIPS
                              Acting United States Attorney

                              BRIAN P. HUDAK
                              Acting Chief, Civil Division

                              /s/ Christopher C. Hair
                              CHRISTOPHER C. HAIR
                              PA Bar No. 306656
                              Assistant United States Attorney
                              555 Fourth Street, N.W.
                              Washington, D.C. 20530
                              (202) 252-2541
                              christopher.hair@usdoj.gov

                              Counsel for the United States

                              KARL A. RACINE
                              Attorney General for the District of Columbia

                              CHAD COPELAND
                              Deputy Attorney General
                              Civil Litigation Division

                              FERNANDO AMARILLAS [974858]
                              Assistant Deputy Attorney General

                              /s/ Richard P. Sobiecki
                              RICHARD P. SOBIECKI [500163]
                              BRENDAN HEATH [1619960]
                              Assistant Attorneys General
                              Equity Section
                              400 Sixth Street, N.W., Suite 10100
                              Washington, D.C. 20001
                              Phone: (202) 805-7512
                              Fax: (202) 703-0646
                              richard.sobiecki@dc.gov
                              brendan.heath@dc.gov

                              Counsel for District of Columbia Defendants




                              5
